******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
EDIZIONE S.P.A. v. EMMANUEL DRAGONE ET AL.
                   (AC 37834)
                 Alvord, Sheldon and Mullins, Js.
     Submitted on briefs December 9, 2015—officially released
                        February 25, 2016*

  (Appeal from Superior Court, judicial district of
               Fairfield, Bellis, J.)
  Daniel G. Sergiacomi filed a brief for the appel-
lant (plaintiff).
                          Opinion

   MULLINS, J. The plaintiff, Edizione S.P.A., appeals
from the judgment of dismissal rendered against it fol-
lowing the appearance of this matter on the trial court’s
dormancy docket. The plaintiff claims that the court
improperly dismissed the action, instead of ordering
that it be stayed pursuant to General Statutes § 52-606.
We agree and, accordingly, reverse the judgment of the
trial court.
   The following facts inform our review. The plaintiff,
by complaint dated January 28, 2013, returnable on
February 26, 2013, pursuant to the Uniform Enforce-
ment of Foreign Judgments Act, General Statutes § 52-
604 et seq.,1 brought this action to enforce a June 9,
2012 judgment rendered in Italy, by the Court of Rome,
against the defendants, Emmanuel Dragone and Dra-
gone Classic Motorcars, Inc.2 The plaintiff alleged that
Dragone is a resident of Connecticut, and that Dragone
Classic Motorcars, Inc., is a Connecticut corporation.
See General Statutes § 52-604. It further alleged that it
had obtained a judgment in Italy in the amount of
109,096 euros against the defendants, and that the judg-
ment had not been obtained by default in appearance of
the defendants or by confession of judgment. It further
alleged that there had been a full and fair hearing on
the merits of the claims in Italy, that the judgment
remained unsatisfied, and that the judgment had not
been stayed or appealed. The defendants are nonap-
pearing in this case.3
   On October 27, 2014, the trial court conducted a dor-
mancy hearing. At that proceeding, the plaintiff
informed the court that the defendants had filed a notice
of appeal in Rome and that it had not moved forward
on this action because the appeal in Rome had ‘‘stayed
everything.’’ The plaintiff then requested that this mat-
ter be stayed pending the outcome of the appeal in
Rome. The plaintiff also requested that the court give
it thirty days to respond further, but the court refused.
The court then denied the plaintiff’s request to stay the
matter and, pursuant to Practice Book § 14-3,4 rendered
judgment dismissing the action. The plaintiff asked the
court if it was dismissing the matter without prejudice,
but the court simply reiterated that it was dismissing
the matter.
   On February 23, 2015, the plaintiff filed a motion for
clarification or to open the judgment. In that motion
the plaintiff requested that the court either clarify that
its dismissal was without prejudice to the plaintiff refil-
ing the action after the Court of Appeals of Rome5
decided the appeal, or that the court restore the matter
to the docket and order that it be stayed pending the
outcome of the appeal in the Court of Appeals of Rome.
The court denied the motion on March 23, 2015. This
appeal followed.
   The plaintiff claims that the trial court committed
reversible error by dismissing the action instead of stay-
ing it pending the outcome of the appeal in the Court
of Appeals of Rome. The plaintiff argues that, during
these enforcement proceedings, the defendants filed an
appeal in the Court of Appeals of Rome, of the Court
of Rome’s judgment, and that, pursuant to § 52-606, this
matter should be stayed pending the outcome of that
appeal. We agree.
   Section 52-606 provides: ‘‘(a) If the judgment debtor
shows the court that an appeal from the foreign judg-
ment is pending or will be taken, or that a stay of
execution has been granted, the court shall stay
enforcement of the foreign judgment until the appeal
is concluded, the time for appeal expires or the stay of
execution expires or is vacated, upon proof that the
judgment debtor has furnished the security for the satis-
faction of the judgment required by the state in which
it was rendered. The judgment debtor shall provide
notice of the stay of enforcement to the judgment credi-
tor (1) by registered or certified mail, postage prepaid,
return receipt requested, restricted delivery, or (2) by
verified delivery to the judgment creditor as the named
addressee by private messenger, delivery or courier
service.
  ‘‘(b) If the judgment debtor shows the court any
ground upon which enforcement of a judgment of a
court of this state would be stayed, the court shall stay
enforcement of the judgment for an appropriate period,
upon requiring the same security for satisfaction of the
judgment as is required in this state. The judgment
debtor shall provide notice of the stay of enforcement
to the judgment creditor.’’
   Although generally, a request to stay enforcement of
a foreign judgment is made by the judgment debtor,
which in this case would be the nonappearing defen-
dants, the plaintiff requested that this action to enforce
the Court of Rome’s judgment be stayed pending the
outcome of the defendants’ appeal of that judgment to
the Court of Appeals of Rome. We can ascertain no
reason why it would be improper to allow the plaintiff,
a judgment creditor in this case, to make such a request.
Because the plaintiff initiated this action alleging com-
pliance with General Statutes § 52-605,6 and represented
to the trial court that it later learned that an appeal
from the judgment is pending in the Court of Appeals
of Rome, we conclude that the court should have stayed
the matter upon request of the plaintiff until that appeal
is concluded. Accordingly, we reverse the judgment of
the trial court.
  The judgment is reversed and the case is remanded
to the trial court with direction to restore the case to
the docket and to stay the matter pending the outcome
of the appeal in the Court of Appeals of Rome.
   In this opinion the other judges concurred.
   * February 25, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 52-604 provides: ‘‘As used in sections 52-604 to 52-
609, inclusive, ‘foreign judgment’ means any judgment, decree or order of
a court of the United States or of any other court which is entitled to full
faith and credit in this state, except one obtained by default in appearance
or by confession of judgment.’’
   2
     A review of the certified translation of the Court of Rome’s judgment,
which the plaintiff provided as an attachment to its complaint, reveals that
the plaintiff in this action was one of the named defendants in the Italian
case, and that the defendants here were the plaintiffs in the Italian case.
The Court of Rome found no merit to the claims brought by Dragone and
Dragone Classic Motorcars, Inc., and rendered the following judgment: ‘‘The
Court . . . is THEREFORE denying the petition introduced by Emmanuel
Dragone on his own behalf and as the legal representative of the company,
Dragone Classic Motocars, Inc., in relation to Edizione, S.P.A. . . . and
ordering the Plaintiffs, jointly and severally, to provide payment in the
amount of 93,400.00 Euros—where 1,400 Euros represents advance payment
and 31,317.00 Euros represented fees—in favor of [Edizione, S.P.A.]—as
expenses for these proceedings, plus the Value Added administrative assess-
ments, and reimbursement of general expenses in accordance with the law.’’
(Emphasis omitted.) The plaintiff contends that this totaled a judgment of
109,096 euros.
   3
     The defendants had been represented by counsel, James Kearns, in the
trial court. However, Kearns withdrew his representation with the permis-
sion of the trial court on May 20, 2013, before filing an answer on the
defendants’ behalf. The defendants have not appeared or filed a brief in
this appeal.
   4
     Practice Book § 14-3 provides in relevant part: ‘‘(a) If a party shall fail
to prosecute an action with reasonable diligence, the judicial authority may,
after hearing, by motion by any party . . . or on its own motion, render a
judgment dismissing the action with costs. . . .’’
   5
     Both in the trial court and in this court, the plaintiff refers to the court
where the foreign appeal is pending as the ‘‘Court of Appeals of Rome.’’
For ease of reference, in this opinion we will also refer to the court where
the foreign appeal is pending as the Court of Appeals of Rome and we refer
to the trial court in Rome as the Court of Rome.
   6
     General Statutes § 52-605 provides: ‘‘(a) A judgment creditor shall file,
with a certified copy of a foreign judgment, in the court in which enforcement
of such judgment is sought, a certification that the judgment was not obtained
by default in appearance or by confession of judgment, that it is unsatisfied
in whole or in part, the amount remaining unpaid and that the enforcement
of such judgment has not been stayed and setting forth the name and last-
known address of the judgment debtor.
   ‘‘(b) Such foreign judgment shall be treated in the same manner as a
judgment of a court of this state. A judgment so filed has the same effect and
is subject to the same procedures, defenses and proceedings for reopening,
vacating or staying as a judgment of a court of this state and may be enforced
or satisfied in like manner.
   ‘‘(c) Within thirty days after the filing of the judgment and the certificate,
the judgment creditor shall mail notice of filing of the foreign judgment by
registered or certified mail, return receipt requested, to the judgment debtor
at such judgment debtor’s last-known address. The proceeds of an execution
shall not be distributed to the judgment creditor earlier than thirty days after
filing of proof of service with the clerk of the court in which enforcement of
such judgment is sought.’’
   We note that the court did not conclude that the plaintiff had failed
to comply with § 52-605; rather, the court dismissed this matter on the
dormancy docket.